UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7539


HAROLD JEROME THORNTON,

                      Plaintiff - Appellant,

          v.

TERRY O’BRIEN, Warden; BRINSON, Lieutenant, Agent formerly
known as Brenson; J. SQUIRES, Officer, Agent formerly known
as John Doe #1; A. CRAWFORD, Counselor, Agent formerly
known as John Doe #2,

                      Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:12-cv-00074-FPS-JSK)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Jerome Thornton, Appellant Pro Se. Jarod James Douglas,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Harold    Jerome    Thornton      appeals     the   district    court’s

order adopting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Thornton v. O’Brien, No. 5:12-cv-00074-FPS-JSK

(N.D.W.    Va.    Aug.    21,     2013).        We    deny   Thornton’s   motion      to

appoint    counsel      and   dispense      with      oral   argument   because      the

facts    and    legal    contentions       are   adequately        presented    in   the

materials      before    this     court    and       argument   would   not    aid   the

decisional process.



                                                                               AFFIRMED




                                            2